

 
Exhibit 10.7(c)






Executive Officers of
The Scotts Miracle-Gro Company
who are parties to form of
Employee Confidentiality, Noncompetition,
Nonsolicitation Agreement for employees
participating in The Scotts Company LLC
Amended and Restated Executive Incentive Plan




 
 
 
 
 
Date of Employee Confidentiality,
Name and Principal Position
 
Noncompetition, Nonsolicitation
with The Scotts Miracle-Gro Company
 
Agreement
 
 
 
Barry W. Sanders, President and Chief Operating Officer
 
April 22, 2005
 
 
 
Vincent C. Brockman, Executive Vice President, General Counsel and Corporate
Secretary and Chief Ethics & Compliance Officer
 
May 11, 2006
 
 
 
David C. Evans, Chief Financial Officer and Executive Vice President, Strategy
and Business Development
 
May 20, 2006
 
 
 
Denise S. Stump, Executive Vice President, Global Human Resources
 
August 8, 2006
 
 
 
James R. Lyski, Executive Vice President, Chief Marketing Officer
 
April 6, 2011
 
 
 




